—In an action to recover damages for personal injuries, the defendant New York City Housing Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated May 1, 1998, as denied its cross motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, and the complaint is dismissed.
Contrary to the plaintiffs contention, the description of the accident location in her notice of claim was insufficient to allow the defendant New York City Housing Authority (hereinafter the Housing Authority) to conduct a proper investigation (see, De Los Santos v New York City Hous. Auth., 214 AD2d 532). Since the notice of claim was deficient, the complaint must be dismissed insofar as asserted against the Housing Authority (see, Public Housing Law § 157; General Municipal Law § 50-e).
In light of our determination, the appellant’s remaining contention need not be considered. Thompson, J. P., Joy, Mc-Ginity and Feuerstein, JJ., concur.